Title: From George Washington to Margaret Savage, 28 June 1768
From: Washington, George
To: Savage, Margaret

 

Madam,
June 28th 1768

If the most solemn asseverations of a man are sufficient to give credit to his report—If the honor and veracity of a Gentleman are things sacred enough to extort the truth, we have all the reason imaginable to conclude that Doctr Savage is entirely ignorant of the part you act in respect to the bond given in Trust to Mr Fairfax & myself for your use; because these several assurances he has given, of your willingness (if he can form any opinion from your words) to release him from the condition of it, and that it is not only with your approbation he makes the demand, but in consequence of your repeated requests that he does it. Consider then, I beseech you, the tendency of such conduct, and in what light (under these circumstances) our refusal must appear; what difficulties you throw upon Mr Fairfax & myself to account for the motives of our conduct, if the true motive, & which in fact may prove the only justifiable one, lyes longer concealed. True it is we did refuse (at our last Court) to execute a Deed of releasment which was presented to us with your privy Examination annexed; and assigned, at that time, two reasons for doing so; the one, an apprehension that the trust cou’d not be legally dissolved—the other, a persuasion that however things might be in appearance, yet we could not conceive that the relinquishing such a provision could be agreeable to you—in short that we had some reasons to believe it was not: In answer to the latter, the Doctor appealed to the evidence of your public examination, and to the reiterated private acknowledgements which you had made him, for his belief, at least, of your willingness to give up the Bond: and to satisfy us in respect to the other point, he said Mr Mercer had already given his opinion, & offered to procure that of any other we might choose, to evince the propriety of the measure; but it was unnecessary, indeed it wou’d have been very disengenuous, to run him to this expence, when we were well convinced, there was another, and more effectual bar to his desires, and therefore evaded the offer ’till we could inform you of our hope & expectation, that you wou’d become a little more frank in your declaration to the Doctr, as it is requisite, as well for our justification, as to avoid any litigeous consequences which may follow, to let

the Doctor know from whence our denial proceeds—Indeed it becomes more immediately necessary to do so at this time, because the first payment of the Bond being due & demandable, I have with the advice of Mr Fairfax wrote for it accordingly for the purposes therein expressed, which of course must bring things to a full explanation.
Upon the whole, we (I say we, because I have reasons to believe that Mr Fairfax & myself are in the same sentiments) recommend to your consideration, that there are but two Plea’s that can justify our holding fast this Bond—if one of them be removed, and it is a natural presumption, that the Doctor (if he has already been advised by so able a judge as Mr Mercer, that it can) will spare no pains to accomplish it; the whole stress will then fall upon the other, i.e. upon your assent. how we are to act in that case, and how a conduct suspected of double dealing, or chargeable with disingenuity can stand the test of examination, your own breast is to determine, for my Share I am desireous of acting an open and consistent part throughout the whole, desirous whilst I am resisting the solicitations on one hand, to have good reasons to account for my conduct on the other. I am, Madam Your mo: Obedt Servt

G: Washington

